Citation Nr: 0216957	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  92-56 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma with 
chronic obstructive pulmonary disease (COPD), currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  That decision denied entitlement to a 
disability rating in excess of 30 percent for bronchial 
asthma.  The Board remanded the claim in September 1992 with 
instructions to determine whether COPD was related to the 
veteran's bronchial asthma.  If so, the RO was instructed to 
rate the veteran's disability accordingly.  A February 1994 
rating decision determined that COPD was related to the 
veteran's service connected bronchial asthma and continued 
the 30 percent disability rating.  The Board remanded the 
claim in September 1996.  The RO was instructed to schedule 
the veteran for a VA examination, to include a pulmonary 
function test (PFT), and rate the veteran under both the old 
and new criteria.  A June 2002 rating decision increased the 
veteran's disability rating for bronchial asthma with COPD 
to 60 percent, effective June 2, 1994.  As this is not the 
full benefit sought, the issue remains on appeal.

An August 1995 rating decision granted the veteran's claim 
for total disability based on individual unemployability, 
effective August 24, 1994.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Bronchial asthma with COPD is currently not manifested 
by pronounced asthma, with very frequent attacks and severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.

3.  Evidence of record does not show that FEV-1 is less than 
40 percent of predicted, FEV-1/FVC is less than 40 percent, 
the veteran experiences one attack per week with episodes of 
respiratory failure, or that the veteran requires daily use 
of systemic (oral or parenteral) high does corticosteroids 
or immunosuppressive medications.


CONCLUSION OF LAW

Bronchial asthma with COPD is not more than 60 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6602 (1995 and 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claim and complied with the VA's notification requirements.  
The communications provided the veteran an explanation of 
what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOCs.  The VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from October 1989 
through May 1997, a February 1994 note from a private 
physician, a December 1996 private PFT, a July 1998 VA 
examination report, and a July 2001 VA primary care follow 
up note.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board has reviewed the facts of this case in light of 
the new VCAA regulations. As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the claim need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992).


II.  Factual Background

Service medical records indicate the veteran was treated in 
March 1972 for exacerbation of allergic asthma.  The veteran 
was noted to have a two-month history of asthma and had been 
hospitalized twice in the previous two weeks with acute 
asthmatic attacks.  A hospitalization report, dated later in 
March 1972, noted that the veteran was evacuated from 
Vietnam because of two episodes of bronchospasm.  No 
previous history of allergy or asthma was noted.

Service connection for bronchial asthma was granted in a 
March 1974 rating decision, and an initial rating of 10 
percent was assigned.  An increased rating of 30 percent for 
bronchial asthma was assigned in a May 1981 rating decision.  
This disability evaluation was continued in a November 1981 
rating decision.  In a June 1988 rating decision, a 
temporary total rating was assigned effective November 19, 
1987.  In that same decision, a 30 percent disability rating 
was continued effective January 1, 1988.

An October 1989 VA treatment note reported a history of 
bronchial asthma.  On examination, there were no rales or 
wheezes.  The diagnosis was stable bronchial asthma.

The veteran filed a claim for an increased rating for 
bronchial asthma in March 1990.

A July 1990 VA treatment note referred to a history of 
bronchial asthma since 1972.  On examination, the physician 
noted a slightly prolonged expiratory phase and expiratory 
wheezes in the lower right basilar area.  He was diagnosed 
with exacerbated bronchial asthma.

An August 1990 VA treatment note indicated that the veteran 
reported worsening bronchial asthma.  On examination, there 
were inspiratory and expiratory wheezes.  He was diagnosed 
with bronchial asthma exacerbation.

A September 1990 VA treatment note showed, on examination, 
bilateral expiratory wheezes.  The veteran was diagnosed 
with bronchial asthma.

A November 1990 VA treatment note indicated that the veteran 
had recently been hospitalized secondary to bronchiospasms.  
On examination, his lungs were clear.  He was diagnosed with 
stable bronchial asthma.

A December 1990 VA examination report showed that, on 
examination, there were some late expiratory whistles.  PFT 
revealed mild airway obstruction with air trapping response 
to bronchodilators.  Chest x-rays taken in conjunction with 
the examination indicated that there was some COPD changes 
without evidence of acute pleuropulmonary infiltrate.

A March 1991 VA treatment note referred to a history of 
bronchial asthma.  The veteran reported that he had frequent 
asthma exacerbations.  On examination, there was a left 
basilar crackle and the right lung was clear.  The physician 
noted that the pulmonary function test (PFT) showed mild 
airflow obstruction.

A March 1992 VA treatment note indicated that the veteran 
was seen in the emergency room for bronchial asthma.  The 
physician reported that the veteran was obese.  On 
examination, wheezes were noted bilaterally.  He was 
diagnosed with chronic bronchial asthma.

A March 1992 VA discharge summary noted that the veteran was 
status post decompensated bronchial asthma.  The veteran was 
admitted due to shortness of breath and a productive cough.  
He was diagnosed with decompensated bronchial asthma 
secondary to acute bronchitis.

A September 1992 VA treatment note reported mild expiratory 
wheezing and mild expiratory phase prolongations.  The 
veteran was noted to be clinically stable.

A March 1993 VA treatment note stated that the veteran had 
been to the emergency room approximately 8 times in the 
previous month for treatment for bronchial asthma.  The 
veteran reported significant episodes of shortness of breath 
twice per week.  On examination, the veteran wheezed on 
forced exhalation.  There were no rales or rhonchi.  The 
veteran was diagnosed with serious pulmonary disease.

A VA treatment note dated later in March 1993 indicated that 
the veteran was treated for bronchial asthma.  The diagnosis 
was bronchial asthma with exacerbations due to climate 
change.

A February 1994 note from a private physician stated that 
the veteran was diagnosed with bronchial asthma.  The 
physician noted that there was evidence in the veteran's 
record of at least 98 visits to the emergency room for acute 
episodes of bronchial asthma.

A February 1994 rating decision concluded that the veteran's 
complaints of COPD were related to his service connected 
bronchial asthma.  His disability was reclassified as 
bronchial asthma with COPD, and a 30 percent disability 
rating was continued.

A March 1994 VA PFT noted that FEV 1 was 74 percent and 
FEV1/FVC was 90 percent.  Mild airway obstruction without 
significant response to bronchodilators was noted.

A December 1995 VA treatment note referred to a history of 
asthmatic bronchitis with COPD.  The veteran reported 
frequent visits to the emergency room.  On examination, 
inspiratory crackles were noted in the left lower lobe.  The 
veteran was diagnosed with severe asthma.

A May 1996 VA treatment note reported that the veteran was 
wheezing, had difficulty breathing and had a productive 
cough.

A June 1996 VA treatment note indicated that the veteran had 
been to the emergency room because of an asthma attack the 
week before.  The physician diagnosed bronchial asthma.

An August 1996 VA treatment note reported that the veteran 
had been experiencing shortness of breath for three days.  
On examination, there were bilateral inspiratory and 
expiratory wheezes in prolonged expiratory phase.  The 
veteran was diagnosed with decompensated bronchial asthma.

A December 1996 VA treatment note referred to a history of 
bronchial asthma and obesity.

A December 1996 private PFT noted that FEV-1 was 63 percent 
and FEV-1/FVC was 84 percent.

A January 1997 VA treatment note indicated that the veteran 
reported exacerbations of his asthma during the December 
holidays.  The veteran stated that he had nocturnal asthma 
attacks.  The physician noted that the veteran was obese.  
On examination, his lungs were clear.  He was referred to an 
asthma clinic.

A May 1997 VA treatment note referred to recurrent asthma 
attacks.  The impression was severe asthma.

A July 1998 VA examination report indicated that the veteran 
had COPD that was partly reversible (bronchial asthma) and 
partly permanent (chronic emphysema).  PFT results were as 
follows:  FEV-1 was 79 percent and FEV-1/FVC was 89 percent.  
The examiner indicated that the veteran had bronchial asthma 
and COPD, partly permanent type.

A July 2001 VA primary care follow up note listed the 
veteran's active asthma medications as follows:  albuterol, 
every eight hours; beclomethasone, two times per day; 
cromolyn, every four hours; fluticasone propionate, two 
times per day; terbutaline sulfate, every eight hours; and 
theophylline once daily.

III.  Criteria

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider which 
Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The schedular criteria for evaluating respiratory disorders 
were changed effective in October 1996.  The veteran's claim 
for an increased rating for bronchial asthma with COPD was 
denied prior to this date, and he initiated his appeal at 
that time.  The Court has held where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will be 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the rating criteria, which were effective prior to 
October 7, 1996, Diagnostic Code 6602, a 60 percent rating 
is warranted when the asthma is severe, with frequent 
attacks of asthma (one or more attacks per week) marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor is 
precluded.  A 100 percent rating is warranted where the 
asthma is pronounced, with very frequent asthmatic attacks 
and severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1995).

Under the new rating criteria, which are effective from 
October 7, 1996, bronchitis is rated according to the degree 
of impairment on pulmonary function tests.  A 60 percent 
rating is warranted where pulmonary function testing 
revealed that FEV-1 is 40 to 55 percent of predicted; FEV-
1/FVC is 40 to 55 percent of predicted, or; at least monthly 
visits to a physician for required care or exacerbations, 
or; intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids. A 100 percent 
rating is warranted where pulmonary function testing 
revealed that FEV-1 is less than 40 percent of predicted, 
or; FEV-1/FVC is less than 40 percent of predicted, or; more 
than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against an evaluation in 
excess of 60 percent for bronchial asthma with COPD.  The 
Board notes that the veteran's claim has been on appeal 
since 1991 and that the change in the law occurred in 
October 1996.  Although the Board is required to apply the 
new criteria to the veteran's claim for an increased 
evaluation during the appeal period, the new criteria by 
itself cannot be a basis for an increased evaluation prior 
to October 1996.  See Green v. Brown, 10 Vet. App. 111, 117 
(1997) (The United States Court of Appeals for Veterans 
Claims (Court) held that where compensation is increased 
pursuant to a change in the law, such award cannot be 
earlier than the effective date of the change) citing 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R§§ 3.114(a), 
3.400(p) (1996).

After considering all of the evidence of record, under the 
schedular criteria in effect prior to October 7, 1996, the 
Board finds that the asthma is not pronounced, with very 
frequent asthmatic attacks and severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  The Board 
notes that medical records indicate that the veteran has 
been treated repeatedly for asthma attacks during the 
pendency of this appeal.  However, the reported recurrent 
asthma attacks alone do not present a disability picture 
that warrants a 100 percent rating under the old criteria.  
VA treatment records between March 1992 and January 1997 
note that the veteran is obese.  There are no indications on 
record of marked weight loss at any time during the appeal.  
Severe impairment of health due to the asthma is not noted 
in the treatment records.  Although the veteran is noted to 
have severe bronchial asthma, the July 1998 VA examination 
report notes that the veteran has a mild obstructive 
ventilatory defect.

The Board further finds that, under the subsequently enacted 
schedular criteria, the bronchial asthma with associated 
COPD has not resulted in pulmonary function testing results 
with FEV-1 less than 40 percent of predicted or FEV-1/FVC 
less than 40 percent of predicted. The pulmonary function 
tests have consistently shown better function than those 
levels.  The Board also finds that the veteran does not have 
more than one attack per week with episodes of respiratory 
failure, and the disorder does not require daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications such as would service as a 
basis for meeting the 100 percent rating under the revised 
schedular criteria set forth in Diagnostic Code 6602.  The 
Board also notes that although the veteran has reported 
having recurring asthma attacks, they have not been 
documented as having occurred on a weekly basis, and 
respiratory failure is not shown in any of the medical 
evidence.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 60 percent for 
asthma with chronic obstructive pulmonary disease are not 
met under either the old or the new rating criteria.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims his symptoms are worse than 
the 60 percent evaluation contemplates, the Board concludes 
that the medical findings do not support such an assertion.  
The Board attaches greater weight to the clinical findings 
of skilled, unbiased professionals than to the veteran's 
statements in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against 
his claim and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's bronchial asthma and associated 
COPD alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma with COPD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

